Action to recover damages for breach of contract to sell a two-family house in Yonkers. Judgment of the City Court of Mount Vernon in favor of the plaintiff reversed on the law and the facts, with costs, and the complaint dismissed on the law, with costs. The plaintiff failed to establish the existence of a contract. The receipt given to plaintiff by defendant stated that his deposit was accepted “subject to * e * approval of our Board of Directors.” This receipt concededly did not amount to an absolute *998contract to sell the property. It was merely an offer. The undisputed evidence establishes that it was never accepted by the board of directors. Close, P. J., Carswell, Adel, Lewis and Aldrich, JJ., concur.